         Case 2:20-cv-05103-HB Document 14 Filed 01/25/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RESHAN SAVAGE BEY,                           :
                                              :
                     Petitioner,              :
                                              :     CIVIL ACTION
              v.                              :
                                              :
JUDGE DONNA. M. WOELPPER, et al.,             :     No. 20-cv-05103-HB
                                              :
                     Respondents.
                                              :
                                       ORDER

      AND NOW, this 25th day of January, 2021, upon careful and independent

consideration of Reshan Savage Bey’s Petition for Writ of Habeas Corpus (Doc. No. 1),

the Respondents’ response in opposition (Doc. No. 10), the Report and

Recommendation of U.S. Magistrate Judge Richard A. Lloret (Doc. No. 11), petitioner’s

“Notice of Objection to Response from The District of Attorney’s Office” (Doc. No. 12),

and petitioner’s “Notice of Objection to Report and Recommendation” (Doc. No. 13), it

is ORDERED that:

         1. The Report and Recommendation of Magistrate Judge Richard A. Lloret is

            APPROVED and ADOPTED;

         2. Mr. Bey’s Petition for Writ of Habeas Corpus is DENIED and

            DISMISSED without prejudice by separate Judgment, filed

            contemporaneously with this Order. See Federal Rule of Civil Procedure

            58(a); Rules Governing Section 2254 Cases in the United States District

            Courts, Rule 12;

         3. No certificate of appealability shall issue under 28 U.S.C. § 2253(c)(1)(A)

            because “the applicant has [not] made a substantial showing of the denial

            of a constitutional right[,]” under 28 U.S.C. § 2253(c)(2), since he has not
Case 2:20-cv-05103-HB Document 14 Filed 01/25/21 Page 2 of 2



   demonstrated that “reasonable jurists” would find my “assessment of

   the constitutional claims debatable or wrong.” Slack v. McDaniel, 529

   U.S. 473, 484 (2000); see United States v. Cepero, 224 F.3d 256,

   262-63 (3d Cir. 2000), abrogated on other grounds by Gonzalez v.

   Thaler, 565 U.S. 134 (2012); and

 4. The Clerk of Courts shall mark this file closed.


                                    BY THE COURT:



                                    /s/ Harvey Bartle III
                                    ____________________________
                                    HON. HARVEY BARTLE III
                                    U.S. DISTRICT JUDGE
